In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                Nos. 06-17-00183-CR &
                   06-17-00184-CR



         MIRANDA RENEA KELSO, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 40th District Court
                  Ellis County, Texas
         Trial Court Nos. 41161CR & 41162CR




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                             ORDER

       Our review of the court reporter’s records and the supplemental court reporter’s records in

these cases indicates that they contain “sensitive data” as that phrase is defined in Rule 9.10 of the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth

date, a home address, and the name of any person who was a minor at the time the offense was

committed.” TEX. R. APP. P. 9.10(a)(3). The reporter’s records and the supplemental reporter’s

records contain the name of a person who was a minor at the time the offense was committed.

Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing with the court,

including the contents of any appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

reporter’s records and the supplemental reporter’s records contain sensitive data, we order the clerk

of this Court or her appointee, in accordance with Rule 9.10(g), to seal all volumes—including all

exhibits—of the electronically filed reporter’s records and supplemental reporter’s records in these

cases. State’s Exhibit One, included within the reporter’s records, was not electronically filed.

This order is specifically intended to encompass that exhibit.

       IT IS SO ORDERED.

                                                      BY THE COURT

Date: September 20, 2018




                                                  2